Citation Nr: 0410332	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, for a 
grant of service connection for diabetes associated with herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for diabetes mellitus 
associated with herbicide exposure with a 40 percent evaluation 
effective July 9, 2001.  In a subsequent April 2003 rating 
decision, the RO assigned an effective date of May 8, 2001 for the 
grant of service connection for diabetes mellitus and award of the 
40 percent disability evaluation.

In August 2003, the veteran testified at a hearing at the RO 
before the undersigned.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection for 
diabetes mellitus associated with herbicide associated with 
herbicide exposure on July 11, 2001; he did not file a claim, 
either formal or informal, of service connection for diabetes 
earlier than that.

2.  The effective date of liberalizing legislation authorizing 
presumptive service connection for Type II diabetes based on 
exposure to herbicides is May 8, 2001.


CONCLUSION OF LAW

An effective date earlier than May 8, 2001 for the grant of 
service connection for diabetes mellitus associated with herbicide 
exposure is not warranted.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.3400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, ___ F.3d ___, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In July and August 2001, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by virtue of 
a detailed March 2003 statement of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed with 
respect to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an earlier 
effective date.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

2. Factual Background

Service records indicate that the veteran served in the Republic 
of Viet Nam from March 1969 to March 1970.  The veteran's service 
medical records do not note a diagnosis of, or treatment for, 
diabetes mellitus.  The veteran's discharge examination of March 
1970 does not contain objective findings of diabetes mellitus.

The veteran filed a claim for service connection for a stomach 
condition in March 1970.  In conjunction with his claim, he 
underwent VA examination in June 1970.  Clinical findings did not 
reflect diabetes and diagnoses included duodenal ulcer and/or 
enteritis, questionable history of, now quiescent.  In an 
unappealed August 1970 rating decision, the RO denied the 
veteran's claim.

On May 8, 2001 the VA published a final rule in the Federal 
Register amending 38 C.F.R. § 3.309(e) to establish presumptive 
service connection for Type II diabetes mellitus based on exposure 
to herbicides.  The effective date of the change was July 9, 2001.

The veteran filed a claim for service connection for diabetes due 
to Agent Orange exposure on July 11, 2001.  After reviewing the 
pertinent medical evidence, in a February 2002 decision, the RO 
granted service connection for diabetes associated with herbicide 
exposure and awarded a 40 percent disability evaluation effective 
from July 9, 2001.

In his March 2002 notice of disagreement, the veteran said that he 
believed diabetes was the cause of the symptoms he reported in his 
earlier claim for a stomach condition in March 1970.

In a June 2002 written statement, a VA physician advised that the 
veteran had been his patient since 1998.  The physician said the 
medical records indicated the veteran had Type II diabetes since 
1992 and had been on insulin since September 2001. 
   
In a November 2002 statement in support of his claim, the veteran 
argued that he had high blood sugar, which was reflected in his 
1970 VA examination, and that it was a symptom of his diabetes.

In a February 2003 statement in support of his claim, the veteran 
reiterated his belief that the first evidence of his diabetes was 
his blood sugar going above the normal range in March 1970.  

In his March 2003 substantive appeal, the veteran noted that his 
1970 VA examination showed a fasting blood sugar level a few 
points above normal.  He said the Ranch study determined that 
people exposed to dioxin got diabetes once the fasting blood sugar 
rose above the normal range.

In an April 2003 rating decision, the RO assigned an effective 
date of May 8, 2001 for the veteran's service connection for 
diabetes associated with herbicide exposure.

At his August 2003 Board, the veteran said that his purpose in 
going to the VA in 1970 was not to claim a stomach condition but 
to "find out what was wrong" with him physically.  The veteran 
took issue with the March 2003 SOC, saying that his 1970 glucose 
level was actually higher than represented and that put it above 
the normal range.  He maintained that this showed he was diabetic 
by March 1970, even though no one recognized it at the time.

3. Analysis

In general, the effective date of an award based on an original 
claim for benefits is based on the filing of a claim for such 
benefits. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.151 
(2003).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits 
are generally awarded based on the "date of receipt" of the claim.  
38 C.F.R. §§3.1(r), 3.400 (2003).  The effective date of a grant 
of disability compensation, such as based on a grant of service 
connection, is the day following separation from active service or 
the date entitlement arose if claim is received within one year 
after separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

In February 1991, the Agent Orange Act of 1991, Public Law 102-4, 
105 Stat. 11 (1991) was enacted.  It added to title 38 of the 
United States Code a new section (§ 1116) establishing a 
scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated with 
exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116 
(West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, 
requested that the National Academy of Science (NAS) assess 
whether there was a connection between exposure to Agent Orange 
and the subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the Federal 
Register amending 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type II diabetes with an effective date of 
July 9, 2001.  See Fed. Reg. 23,166-69 (May 8, 2001).

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the amendment to 
38 C.F.R. § 3.309(e) to allow presumptive service connection for 
Type 2 diabetes.  In Liesgang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (2002), the Federal Circuit concluded that VA erred 
when it made July 9, 2001, the effective date of the diabetes 
regulation and held that the correct effective date is May 8, 
2001.

Under generally applicable effective date rules in 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114, when VA awards benefits pursuant to 
a liberalizing regulation, the award may not be made effective any 
earlier than the effective date of the liberalizing regulation.  
Under those provisions, awards based on presumptions of service 
connection established under the Agent Orange Act of 1991 can be 
made effective no earlier than the date VA issued the regulation 
authorizing the presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United States 
Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) ("Nehmer 
II").  District court orders in the Nehmer litigation have created 
an exception to the generally applicable rules in 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114, and, in pertinent part, provide 
that for claims filed after May 3, 1989, if benefits are granted, 
the effective date of the benefit would be the date VA received 
the claim or the date disability arose or death occurred, which 
ever was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II diabetes 
presumptively due to herbicide exposure are the same as rules for 
other presumptive herbicide conditions.

In this case, an unappealed rating decision in August 1970 denied 
the veteran's claim for service connection for a stomach 
condition.

On July 11, 2001, the RO received the veteran's current claim for 
service connection for Type II diabetes mellitus.  As medical 
records show that diabetes were diagnosed prior to the date of 
claim, the date of claim, July 11, 2001, was the earliest 
effective date that could be assigned under 38 C.F.R. § 3.400.  
However, the RO saw fit to assign an effective date for the grant 
of service connection for diabetes mellitus of July 9, 2001, the 
effective date of the amended change to 38 C.F.R. § 3.309(e) 
(2003).

Thereafter, in April 2003, the RO granted an effective date of May 
8, 2001 for the grant of service connection for diabetes mellitus 
associated with herbicide exposure, the date on which the 
liberalizing change to 3.309(e) was published in the Federal 
Register.  See Liesgang, supra.  

The veteran argues that he exhibited symptoms of diabetes in March 
1970 and, thus, he should receive an earlier effective date 
reflecting the fact that he did, in fact, have diabetes at the 
time of the June 1970 VA examination.  Here the evidence of record 
reflects that in March 1970, the veteran filed a claim for service 
connection for a stomach disorder.  He was properly notified of 
the RO's August 1970 rating decision that denied his claim for 
service connection for a stomach disorder.  The veteran did not 
appeal the RO's decision and it became final after one year.  

Even if the initial manifestations of the veteran's diabetes 
occurred earlier than July 9, 2002 and even though his claim for 
service connection was received prior to that date, the effective 
date of the liberalizing issue controls.  Here the proper 
effective date of the diabetes regulation is May 8, 2001.  See 
Liesgang, supra.  The grant of service connection can be no 
earlier than the date on which the liberalizing change was 
published in the Federal Register.  Id.  In April 2003, the RO 
granted an effective date of May 8, 2001 for the grant of service 
connection for diabetes associated with herbicide exposure.  

While the Board is sympathetic with the appellant's contentions in 
support of an earlier effective date, the law is clear that a 
claim must be denied if there is no entitlement under the law.  
Here the law is dispositive of the issue.  There is no provision 
in the law for granting the benefit sought based on the evidence 
or the arguments presented by the veteran.  Sabonis v. Brown 6 
Vet. App. 426 at 430 (1994).  Accordingly, the appeal is denied.  








ORDER

Entitlement to an effective date earlier than May 8, 2001 for a 
grant of service connection for diabetes associated with herbicide 
exposure is denied.




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



